United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1589
Issued: February 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2011 appellant filed a timely appeal from a January 6, 2011 and February 24,
2011 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). Because
more than 180 days elapsed from the most recent merit decision dated December 9, 2010 to the
filing of this appeal on June 28, 2011, the Board lacks jurisdiction to review the merits of the
claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUES
The issues are:
(1) whether OWCP properly denied appellant’s request for
reconsideration; and (2) whether it properly denied appellant’s request for review of the written
record pursuant to 5 U.S.C. § 8124(b)(1).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 16, 2010 appellant, then a 54-year-old carrier, filed a traumatic injury claim
alleging that she injured her right knee and left hand and shoulder on that date when she tripped
and fell while delivering mail. She stopped work on July 16, 2010.
Appellant submitted July 17, 2010 emergency room treatment records for the claimed
work injury that day. Other medical records variously refer to the date of injury as July 16 or
July 17, 2010. Appellant also submitted reports from Dr. Keith A. Lustig, a Board-certified
orthopedist, dated July 26 to September 20, 2010. Dr. Lustig treated her for left hand injuries
sustained in a fall at work. He noted that x-rays of the left wrist revealed left fifth carpal
metacarpal dislocation. On July 27, 2010 Dr. Lustig performed an open reduction internal
fixation of the left fifth carpometacarpal volar dislocation and diagnosed left fifth
carpometacarpal dislocation. In reports dated August 2 to September 20, 2010, he noted
appellant’s status and advised that she was progressing well postoperatively.
By letter dated November 8, 2010, OWCP advised appellant that her claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
Appellant’s claim was administratively handled to allow medical payments up to $1,500.00;
however, the merits of the claim had not been formally adjudicated. OWCP advised that,
because the medical bills exceeded $1,500.00, her claim would be formally adjudicated. It
requested that appellant explain the discrepancies in the evidence as to when the claimed injury
occurred. OWCP also asked that she submit additional medical evidence addressing how
specific work factors or incidents identified by her had contributed to her claimed injury. The
letter was sent to appellant’s address of record. Thereafter, OWCP received additional medical
and physical records.
In a December 9, 2010 decision, OWCP denied appellant’s claim finding that the
evidence was not sufficient to establish that the July 16, 2010 incident occurred as alleged. It
also found that the medical evidence was not sufficient to establish her claim.
On December 15, 2010 appellant requested reconsideration. She asserted that she never
received the November 8, 2010 letter from OWCP requesting additional information for her
claim. Appellant submitted discharge instructions from her July 27, 2010 surgery, which
diagnosed closed dislocation of carpometacarpal joint caused by unspecified environmental and
accidental causes. OWCP noted that she underwent a closed dislocation of the carpometacarpal
joint. A history and physical prepared by Dr. Lustig noted that appellant sustained a left hand
injury and fifth carpometacarpal dislocation which was surgically repaired.
In a January 6, 2011 decision, OWCP denied appellant’s reconsideration request finding
that her request was insufficient to warrant further review of the merits.
On January 26, 2011 appellant requested a review of the written record. She submitted
the operative record and anesthesia notes for her July 27, 2010 surgery together with x-ray
reports of the left hand, shoulder and wrist, previously of record. Appellant submitted reports
from Dr. Lustig dated March 30, 2007 to January 19, 2011. Dr. Lustig noted that appellant was
progressing well postoperatively and could return to full duty on October 13, 2010. On

2

January 19, 2011 he noted appellant’s complaints of stiffness and pain in her left hand and
carpometacarpal joints. Dr. Lustig diagnosed left carpometacarpal joint pain and recommended
hand strengthening exercises.
In a decision dated February 24, 2011, OWCP denied appellant’s request for a review of
the written record finding that he had previously requested reconsideration on the same issue and
was not entitled to a review of the written record as a matter of right. It also considered the
matter in relation to the issues involved and further denied the request for the reason that the
issues in this case could be addressed by requesting reconsideration from OWCP and submitting
evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS -- ISSUE 1
On December 9, 2010 OWCP denied appellant’s claim for compensation on the grounds
that the factual evidence was not sufficient to establish that the event of July 16, 2010 occurred
as alleged. On January 6, 2011 it denied his December 15, 2010 reconsideration request, without
a merit review, and he appealed this decision to the Board. The issue presented on appeal is
whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP to
reopen the case for review of the merits of the claim.
As noted above, the Board does not have jurisdiction over the December 9, 2010 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

3

C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her December 15, 2010 application for reconsideration, appellant did not attempt to explain
the discrepancy in the date of the claimed injury which was the basis for OWCP’s denial of her
claim. She did not identify a specific point of law or show that it was erroneously applied or
interpreted. Appellant did not advance a new and relevant legal argument. She asserted that she
never received a November 8, 2010 OWCP letter requesting additional information for her
claim. However, this assertion has no color of validity5 as the record shows that OWCP’s
request for information was sent to appellant’s address of record. The Board has found that, in
the absence of evidence to the contrary, a letter properly addressed and mailed in the due course
of business is presumed to have arrived at the mailing address in due course. This is known as
the “mailbox rule.”6 The record contains no evidence to rebut the presumption that appellant
received the November 8, 2010 letter apprising her of the defects in her claim and advising her of
the type of evidence needed to cure the deficiencies in her claim. Consequently, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).
Appellant also did not submit relevant new evidence in support of her reconsideration
request. The underlying issue in this case is whether appellant submitted sufficient factual
evidence to establish that the July 16, 2010 incident occurred as alleged. Appellant did not
submit any factual evidence that addressed the discrepancy in the date of injury that was the
basis of OWCP’s finding that appellant had not established that the event of July 16, 2010
occurred as alleged. Rather, she submitted medical and physical therapy records that did not
address this discrepancy. Thus, while this evidence is new, it is not relevant because it does not
address the point at issue. Evidence that does not address the particular issue involved does not
constitute a basis for reopening a case.7 Therefore, this new evidence is not relevant and is
insufficient to warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant reiterated her assertion that she sustained a left hand injury when she
fell at work, that the claimed injury occurred on July 17, 2010 and she resubmitted medical
evidence. The Board notes, however, that it only has jurisdiction over whether OWCP properly
denied a merit review of the claim. As explained, appellant did not submit evidence or argument
in support of her reconsideration request that warrants reopening of her claim for a merit review
under 20 C.F.R. § 10.606(b)(2).
5

See M.E., 58 ECAB 694 (2007) (while the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a reasonable color of
validity).
6

W.P., 59 ECAB 514 (2008).

7

J.P., 58 ECAB 289 (2007).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.”8 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.9 OWCP’s regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that “the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.”10
Additionally, the Board has held that OWCP, in its broad discretionary authority in the
administration of FECA, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that OWCP must exercise this discretionary authority
in deciding whether to grant a hearing.11 OWCP’s procedures, which require it to exercise its
discretion to grant or deny a hearing when the request is untimely or made after reconsideration,
are a proper interpretation of FECA and Board precedent.12
ANALYSIS -- ISSUE 2
Appellant’s January 26, 2011 request for a review of the written record was denied on the
grounds that she had previously requested reconsideration pursuant to 5 U.S.C. § 8128(a).13 In its
February 24, 2011 decision, OWCP noted that, while she was not entitled to a review of the written
record as a matter of right, it had considered the matter in relation to the issue involved and, under
its discretionary authority, denied the request as she could pursue her claim further by requesting
reconsideration and submitting rationalized medical evidence in support of her claim.
In the instant case, appellant’s request for a review of the written record, dated January 26,
2011, was made after OWCP issued its January 6, 2011 decision on her request for reconsideration
made pursuant to 5 U.S.C. § 8128. Hence, OWCP correctly found that appellant was not entitled
to a review of the written record by an OWCP hearing representative as a matter of right as she had
previously requested reconsideration.

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.615.

10

Id. at § 10.616(a).

11

Marilyn F. Wilson, 52 ECAB 347 (2001).

12

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
13

See Peggy R. Lee, 46 ECAB 527 (1995) (where the Board found that appellant’s request for an oral hearing was
made after OWCP issued its decision on his request for reconsideration made pursuant to 5 U.S.C. § 8128 and
therefore appellant was not entitled to an oral hearing before an OWCP hearing representative as a matter of right).

5

In its February 24, 2011 decision, OWCP acknowledged that, although there was no
entitlement to a review of the written record, it could allow such a review of the written record
within its discretion. It properly exercised its discretion by indicating that it had also denied
appellant’s request for a review of the written record on the basis that the case could be equally
well addressed by requesting reconsideration and submitting additional medical evidence. There is
no evidence of an abuse of discretion in this case.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration. The
Board further finds that OWCP properly denied her request for a review of the written record
pursuant to 5 U.S.C. § 8124(b)(1).
ORDER
IT IS HEREBY ORDERED THAT the February 24 and January 6, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: February 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Daniel J. Perea, 42 ECAB 214 (1990).

6

